DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment A, received on 29 March 2021, has been entered into record.  In this amendment, claims 1-10 have been amended, and claims 11-14 have been canceled.
Preliminary Amendment B, received on 31 August 2021, has been entered into record.  In this amendment, claims 1-10 have been amended.

Claims 1-10 are presented for examination.

Priority
The claim for priority from PCT/EP2019/051847 filed on 25 January 2019 is duly noted.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
In claim 5, line 3: “pre-defined security requirements” is unclear if it relates to “pre-defined security requirement” (claim 1, lines 4-5);
In claim 10, line 2: “a plurlaity” should read –a plurality–.
Appropriate correction is required.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Although the prior art of record (such as Holland et al. (US 2017/0346836 A1 and Holland hereinafter)) teaches an JoT-cloud platform and a plurality of loT-based devices connectable to the loT-cloud platform (Figure 1A), the method comprising: determining, by the loT-cloud platform, violation of at least one pre-defined security requirement by at least one vulnerable loT-based device (0254, lines 3-8); terminating, by the loT-cloud platform, communication with a vulnerable loT-based device of the at least one vulnerable loT-based device when violation of the at least one pre-defined security requirement by the at least one vulnerable loT-based device is determined (0254, lines 1-4), none of the prior art of record alone or in combination teaches generating, by the IoT-cloud platform, a unique signature of the vulnerable IoT- based device based on information associated with the vulnerable IoT-based device; and sending, by the IoT-cloud platform, a first notification indicating that the vulnerable loT-based device violates the at least one pre-defined security requirement to one or more other non-vulnerable loT-based devices connected to the IoT-cloud platform, wherein the first notification comprises the unique signature of the vulnerable loT-based device, wherein the one or more other non-vulnerable loT-based devices terminate communication with the vulnerable loT-based device based on the unique signature of the vulnerable loT-based device in the first notification.
Further, although the prior art of record (such as Gupta et al. (US 2016/0261465 A1 and Gupta hereinafter)) teaches an loT-cloud platform, to which a plurality of loT-based devices are connectable, the plurality of loT-based devices comprises a first loT-based device and at least one vulnerable second IoT-based device, the first loT-based device (Figure 1A) comprising:
an IoT agent (health monitoring platform) (0099, line 3); and a communication module, wherein the IoT agent is configured to detect likelihood of violation of at least one pre-defined security requirement by the first loT-based device (0101, lines 15-20), none of the prior art of record alone or in combination teaches wherein the communication module is configured to report the likelihood of violation of the at least one pre-defined security requirement to the loT-cloud platform, wherein the communication module is configured to receive a first notification from the IoT-cloud platform, the first notification indicating that the vulnerable second IoT-based device violates the at least one pre-defined security requirement, and wherein the first notification includes a unique signature of the vulnerable second IoT-based device; and a vulnerable-device database configured to store the unique signature of the vulnerable second IoT-based device, which violates the at least one predefined security requirement,
wherein the IoT agent is configured to terminate an active communication link with the vulnerable second IoT-based device or reject a request to establish a communication link with the vulnerable second loT-based device based on the unique signature of the vulnerable second IoT-based device.
The closest prior art made of record are:
Holland discloses a system and method for preventing security breaches in an Internet of Things system.
Gupta discloses a system and method for automating direct and indirect local monitoring of Internet of Things device health.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggarwal et al. (US 2018/0234454 A1) discloses a system and method for securing devices using network traffic analysis and software-defined networking.
Bagasra (US 2017/0180380 A1) discloses a system and method for network access security for Internet of Things devices.
Bansal (US Patent 10,498,750 B2) discloses a system and method for security and control of Internet of Things and ZeroConf devices using cloud services.
Bender et al. (US 2019/0349443 A1) discloses a system and method for IoT device identification.
Chau et al. (US 2021/0126974 A1) discloses a system and method for policy-based programmable Internet of Things devices.
Chen et al. (US 2017/0289176 A1) discloses a system and method for Internet of Things security appliance.
Mayorgo (US 2018/0295148 A1) discloses a system and method for predicting the risk associated with a network flow, such as one involving an IoT device, and applying an appropriate level of security inspection.
McCready et al. (US 2019/0230063 A1) discloses a system and method for gateway enrollment for Internet of Things device management.
Samuel (US 2018/0129805 A1) discloses a system and method for IoT security service.
Subramanian (US Patent 10,554,412 B2) discloses a system and method for implement decentralized validation and authentication mechanisms to prevent ADS-B cyberattacks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431